
	

115 HR 3657 : To amend title 38, United States Code, to authorize the Secretary of Veterans Affairs to provide certain burial benefits for spouses and children of veterans who are buried in tribal cemeteries, and for other purposes.
U.S. House of Representatives
2017-11-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS1st Session
		H. R. 3657
		IN THE SENATE OF THE UNITED STATES
		November 7, 2017Received; read twice and referred to the Committee on Veterans' AffairsAN ACT
		To amend title 38, United States Code, to authorize the Secretary of Veterans Affairs to provide
			 certain burial benefits for spouses and children of veterans who are
			 buried in tribal cemeteries, and for other purposes.
	
	
		1.Eligibility of spouses and children of veterans buried in tribal cemeteries for certain Department
 of Veterans Affairs burial benefitsSection 2306 of title 38, United States Code is amended— (1)in subsection (a)(4), by inserting or a veterans’ cemetery owned by a tribal organization or on tribal land owned by or held in trust by a tribal organization after State;
 (2)in subsection (b)(1), by inserting , a veterans’ cemetery of a tribal organization or on tribal land owned by or held in trust by a tribal organization after owned by a State; and
 (3)in subsection (f)— (A)by redesignating paragraphs (1) and (2) as subparagraphs (A) and (B), respectively;
 (B)by striking The Secretary and inserting (1) The Secretary; (C)by striking a national cemetery or in a veterans cemetery of a State or tribal organization for which the Department has provided a grant under section 2408 of this title and inserting a covered cemetery; and
 (D)by adding at the end the following:  (2)The term covered cemetery means any of the following:
 (A)A national cemetery. (B)A veterans’ cemetery of a State for which the Department has provided a grant under section 2408 of this title.
 (C)A veterans’ cemetery of a tribal organization or on tribal land owned by or held in trust by a tribal organization for which the Department has provided a grant under such section..
				
	Passed the House of Representatives November 6, 2017.Karen L. Haas,Clerk.
